Title: To George Washington from Brigadier General Anthony Wayne, 25 February 1778
From: Wayne, Anthony
To: Washington, George



sir
Haddenfield [N.J.] 25th Feby 1778

I landed in New Jersey the 19th and proceeded to salem the same Evening—the next Morning I sent out several Detachment to Collect Cattle &ca pursuant to the within Order; at the same time Dispatched the enclosed Letter to B. Genl Ellis.
It was difficult to meet any Cattle, Altho the Country abounded with them; as the Inhabitants had Secreted all such as were fit for our use in the swamps—however I have got together upwards of One hundred and fifty Head, which will be at Mount holly this day at 3 oClock—there is a Number more in the Vicinity of Coopers ferry & the River between this and Dunck’s ferry, which we shall also drive, and doubt not but I shall send to Camp in the course of four days more at least 250 head exclusive of about thirty Capital Horses for Lee’s Troop—Upon hearing that the Enemy were about to land at Burlington, I attempted to pass the Cattle over at New Castle with Capt. Barrys Boats, but this failing have sent them by the way of Mount holly—passing with the Main Detatchment between them and the River; and In order to amuse the Enemy and Effect the Destruction of the Forage on the River—I Directed Capt. Barry with a Detatchment in Boats to execute the Order, of which the Enclosed is a Copy—he began the Business yesterday at the Mouth of Racoons Creek at 10 oClock in the morng falling down with the tide—this drew the Attention of the Enemy that way—and at one oClock this Morng twenty flatt bottomed Boats with a Number of other craft full of Troops, rowed down the River by Glochester Point—but where they have landed, I am not yet Informed—but expect every moment to here—as I have Detatched horse Men both up and down

the River—leaste they should amuse us below, whilst they are passing at Dunck’s ferry, in this Case I shall out flank them.
If the Jersey should not be their Object I fear for smallwood—he is in a feeble Condition—he has not Carriages, sufficient to move his Baggage.
I shall push the Cattle for Trent town, and in Case the Enemy have landed in this State will Remain, with the Militia and part of the Detatchment to prevent the Enemy from Maroding too farr—until I receive your Excellencies further Orders on the Occasion—General Ellis the Commanding Officer here Informs me that the whole of the force he can Collect dont exceed three Hundred. I am Your Excellencies most Obt and very Humble servant

Anty Wayne B.G.


N.B. I have sent you the Originals—not having time to Copy the Different Orders.

